1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                   ***

6
      DIMITRITZA TOROMANOVA,
7
                           Plaintiff,
8                                                        2:18-CV-01482-APG-VCF
      vs.                                                ORDER
9     FIRST AMERICAN TRUSTEE SERVICING
      SOLUTIONS, LLC, and RUSHMORE LOAN
10
      MANAGEMENT SERVICES LLC
11                         Defendants.
12

13          Before the court is Defendant Rushmore Loan Management Services LLC’s Motion to Strike
14   Plaintiff’s First Amended Complaint (ECF NO. 53).
15          Accordingly,
16          IT IS HEREBY ORDERED that a hearing on Defendant Rushmore Loan Management Services
17   LLC’s Motion to Strike Plaintiff’s First Amended Complaint (ECF NO. 53) is scheduled for 10:00 AM,
18   May 20, 2019, in Courtroom 3D, United States District Court, 333 Las Vegas Blvd. South, Las Vegas,
19   Nevada 89101.
20

21          DATED this 24th day of April, 2019.
22
                                                             _________________________
                                                             CAM FERENBACH
23                                                           UNITED STATES MAGISTRATE JUDGE

24

25
